UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4666



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JAMES SILAS TUCKER, III,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-01-252)


Submitted:   January 7, 2005                 Decided:   January 25, 2005


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Peter S.
Duffey, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Silas Tucker, III appeals the district court’s

order revoking his supervised release and sentencing him to twelve

months and one day of imprisonment.         We affirm.

          We review a district court’s order imposing a sentence

after revocation of supervised release for abuse of discretion.

United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).             The

district court abuses its discretion when it fails or refuses to

exercise its discretion or when its exercise of discretion is

flawed by an erroneous legal or factual premise.               See James v.

Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).       The district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.      See 18 U.S.C.A. § 3583(e)(3) (West

2000 & Supp. 2004).      Moreover, because Tucker’s sentence does not

exceed the statutory maximum sentence under § 3583(e)(3), we review

the   sentence    only    to    determine    whether     it    is   “plainly

unreasonable.”    See 18 U.S.C. § 3742(a)(4) (2000).

          On appeal, Tucker argues that the district court abused

its discretion in determining his sentence because it failed to

consider numerous mitigating factors.          We have held that, in a

sentencing hearing, “[a] court need not engage in a ritualistic

incantation in order to establish its consideration of a legal

issue.   It is sufficient if . . . the district court rules on

issues   that    have    been   fully   presented      for    determination.


                                   - 2 -
Consideration is implicit in the court’s ultimate ruling.”           Davis,

53 F.3d at 642.   Our review of the record of the revocation hearing

leads us to conclude that the district court did not abuse its

discretion, and that Tucker’s sentence is not plainly unreasonable.

           We accordingly affirm the order of the district court

revoking   Tucker’s   supervised    release   and   imposing   a   term   of

imprisonment of twelve months and one day.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -